Case: 09-30944     Document: 00511246779          Page: 1    Date Filed: 09/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 28, 2010
                                     No. 09-30944
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DAVID E. KATES,

                                                   Plaintiff-Appellant

v.

LIEUTENANT MICIELI;                  CORRECTIONAL             OFFICER        MANDALFO;
GREGORY KIZZIAH,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:09-CV-1447


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        David E. Kates, federal prisoner # 30428-077, filed a civil rights complaint
against several prison officials related to the use of bed restraints. Kates filed
an emergency motion for a temporary restraining order (TRO) seeking to have
the defendants ordered to treat inmates humanely. The district court denied the
application for a TRO. Kates appealed.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30944    Document: 00511246779 Page: 2       Date Filed: 09/28/2010
                                 No. 09-30944

      This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). This court
does not have appellate jurisdiction over the denial of an application for a TRO.
Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir. 1999) (citing In re Lieb, 915 F.2d
180, 183 (5th Cir. 1990)).    As this appeal concerns only the denial of an
application for a TRO, the court is without jurisdiction over the appeal.
      APPEAL DISMISSED.




                                        2